EXHIBIT 10.2
 
[shlogo.jpg]




NON-SOLICITATION, INVENTION ASSIGNMENT AND NON-DISCLOSURE AGREEMENT


This Non-Solicitation, Invention Assignment and Non-Disclosure Agreement (the
“Agreement”) is made between SinoHub, Inc., a Delaware corporation (hereinafter
referred to collectively with its direct and indirect subsidiaries as the
“Company”), and Tracy A. Edwards (the “Employee”) as of September 11, 2008.


In consideration of the employment of the Employee by SinoHub, Inc., SinoHub,
Inc. and the Employee agree as follows:


1.             Proprietary Information.
 
(a)  The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company.  By way of
illustration, but not limitation, Proprietary Information includes inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of the Company.  The Employee
will not disclose any Proprietary Information to any person or entity other than
employees of the Company or use the same for any purposes (other than in the
performance of his/her duties as an employee of the Company)  either during or
after his/her employment with the Company.


(b)  The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company.  All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Employee shall be delivered to
the Company, upon the earlier of: (i) a request by the Company or (ii)
termination of his/her employment.  After such delivery, the Employee shall not
retain any such materials or copies thereof or any such tangible property.  The
Employee agrees, if requested to do so by the Company, to sign a Termination
Certificate in which the Employee confirms that he or she has complied with the
requirements of this Section 1(b) and that the Employee is aware that certain
restrictions imposed upon the Employee by this Agreement continue after
termination of his or her employment.  The Employee understands and agrees,
however, that his or her rights and obligations under this Agreement will
continue even if he/she does not sign a Termination Certificate.
 

--------------------------------------------------------------------------------


 
(c)  The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee.


(d)   The Company and the Employee understand and agree that the provisions of
this Section 1 will not apply to any Proprietary Information which: (i) is or
becomes generally known to the public through no action on the part of the
Employee; (ii) is generally disclosed to third parties by the Company without
restriction on such third parties; (iii) is approved for release by written
authorization of the Board of Directors of the Company; or (iv) is required to
be disclosed pursuant to subpoena, order of judicial or administrative
authority, or in connection with judicial proceedings to which the Company or
the Employee is a party, provided that the Employee shall have given the Company
written notice of such disclosure at least 14 days prior to such disclosure in
order to provide the Company with an opportunity to oppose and/or object to such
disclosure.


2.             Developments.


(a)  The Employee will make full and prompt disclosure to the Company of all
inventions, trade secrets, improvements, discoveries, methods, developments,
software, and works of authorship, whether patentable or not, which are created,
made, conceived or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company, whether or not
during normal working hours or on the premises of the Company or using the
Company’s data or assets (all of which are collectively referred to in this
Agreement as “Developments”).


(b)  All Developments shall be considered works made for hire for the
Company.  If any Development is not considered a work made for hire by operation
of law, then the Employee, without further consideration, hereby agrees to
assign and does hereby assign to the Company (or any person or entity designated
by the Company) all of his/her right, title and interest in and to all
Developments and all related patents, patent applications, trademarks, trademark
applications, copyrights and copyright applications; provided however, that this
Section 2(b) shall not apply to Developments which do not relate to the present
or planned business or research and development of the Company (as described on
Appendix A hereto) or any future business planned by the Company and known to
the Employee during his/her employment and which are made and conceived by the
Employee not: (i) during his/her working hours; (ii) on the Company’s premises;
and (iii) using the Company’s tools, devices, equipment or Proprietary
Information.  The Employee understands that, to the extent this Agreement shall
be construed in accordance with the laws of any state which preclude a
requirement in an employment agreement to assign certain classes of inventions
made by an employee, this Section 2(b) shall be interpreted not to apply to any
invention which a court rules and/or the Company agrees falls within such
classes.  The Employee also hereby waives all claims to moral rights (rights of
authorship) in any Developments.
 
2

--------------------------------------------------------------------------------


 
(c)  The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of trademarks, copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments provided that the Company shall pay all actual expenses
reasonably incurred by the Employee in connection with such efforts.  Both
during and after his/her employment with the Company, the Employee shall sign
all papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Development.  The
Employee further agrees that if the Company is unable, after reasonable effort,
to secure the signature of the Employee on any such papers, any executive
officer of the Company shall be entitled to execute any such papers as the agent
and the attorney-in-fact of the Employee, and the Employee hereby irrevocably
designates and appoints each executive officer of the Company as his/her agent
and attorney-in-fact to execute any such papers on his/her behalf, and to take
any and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in any Development, under the conditions
described in this sentence.


(d)  In order to avoid disputes over the application of this Section 2 to prior
inventions or copyrightable materials, the Employee has listed on Appendix A to
this Agreement (under the heading “Prior Inventions or Copyrightable Materials”)
descriptions of patentable inventions and copyrightable materials that the
Employee has developed and/or reduced to practice prior to his/her employment
with the Company and that the Employee believes are, accordingly, excepted from
the provisions of this Section 2.  If the Employee has not disclosed anything
under the heading “Prior Inventions or Copyrightable Materials” on Appendix A,
then the disclosure “None.” shall be deemed to appear under such heading.
 
3.             Other Agreements and Obligations.


(a)  The Employee hereby represents and warrants to the Company that, except as
the Employee has disclosed in writing to the Company, the Employee is not bound
by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his/her employment with the Company, to refrain
from competing, directly or indirectly, with the business of such previous
employer or any other party or to refrain from soliciting employees, customers
or suppliers of such previous employer or other party.  The Employee further
represents that his/her performance of all the terms of this Agreement and the
performance of his/her duties as an employee of the Company do not and will not
breach any agreement with any prior employer or other party to which the
Employee is a party (including without limitation any nondisclosure or
non-competition agreement), and that the Employee will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or materials belonging to any previous employer or other party.
 
3

--------------------------------------------------------------------------------


 
(b)  The Employee acknowledges that the Company from time to time may have
agreements with others which impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work.  The Employee agrees to be bound
by all such obligations and restrictions which are made known to him/her and to
take all action necessary to discharge the obligations of the Company under such
agreements.


4.             United States Government Obligations.


The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the Untied States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work.  The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.


5.             Non-Solicitation.


(a)  During the term of the Employee’s employment with the Company and for a
period of one (1) year after the termination of such employment, the Employee
shall not recruit or otherwise solicit or induce any current employee of the
Company or any person who was an employee of the Company at any time within six
months prior to the end of the Employee’s employment with the Company, to
terminate his/her employment with, or otherwise cease his/her relationships
with, the Company or any of its subsidiaries.


(b)  During the term of the Employee’s employment with the Company and for a
period of one (1) year after the termination of such employment, the Employee
agrees that the Employee shall not utilize any of the Company’s Proprietary
Information or any other Company confidential, proprietary and/or trade secret
information, directly or indirectly, for the Employee’s own benefit or for the
benefit of any business or enterprise, to solicit, pursue, call upon or take
away any Customer of the Company with whom the Employee had contact or whom the
Employee solicited during the Employee’s employment with the Company.  For the
purposes of this Agreement, the term “Customer” means any person or entity that
has purchased, or made a proposal to purchase, products or services from the
Company at any time during the last two years of the Employee’s employment with
the Company.


(c)           The Employee recognizes that the foregoing provisions of this
Section 5 are reasonable because of, among other things, the Company’s
investment in good will and in its Proprietary Information, including, but not
limited to its customer lists and its other confidential, proprietary and/or
trade secret information, and the Employee’s access to and knowledge of certain
confidential, proprietary and trade secret information and business plans
belonging exclusively to the Company.
 
4

--------------------------------------------------------------------------------


 
6.             No Employment Contract.


The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her employment will continue for any
period of time.
 
7.             Miscellaneous.


(a)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.  If any one or more provisions of this Agreement shall for any reason
be held to be excessively broad as to time, duration, geographical scope,
activity or subject, it shall be construed by limiting and reducing it, so as to
be enforceable to the extent compatible with the applicable law as it shall then
appear.


(b)  This Agreement supersedes all prior agreements, written or oral, between
the Employee and the Company relating to the subject matter of this
Agreement.  This Agreement may not be modified, changed or terminated, in whole
or in part, except by an agreement in writing signed by the Employee and the
Company.  The Employee agrees that any change or changes in his/her duties,
salary or compensation after the signing of this Agreement shall not affect the
validity or scope of this Agreement.


(c)  This Agreement will be binding upon the Employee’s heirs, executors and
administrators and will inure to the benefit of the Company and its successors
and assigns.


(d)  No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any single occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.


(e)  The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the SinoHub, Inc. and any parent, subsidiary or
affiliate thereof to whose employ the Employee may be transferred without the
necessity that this Agreement be re-signed at the time of such transfer.  The
Company shall have the right to assign this Agreement to its successors and
assigns and all covenants and agreements hereunder shall inure to the benefit of
and be enforceable by said successors or assigns.   The Employee agrees not to
assign any of his/her obligations under this Agreement and agrees that this
Agreement will be binding upon his/her heirs, executors and administrators.


(f)  The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose.  The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to specific performance and other injunctive relief.
 
5

--------------------------------------------------------------------------------




(g)  This Agreement is governed by the laws of The State of California, without
regard to the choice of law provisions thereof.  Any action, suit, or other
legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of The State of California (or, if appropriate, a federal court located within
the State of California), and the Company and the Employee each consents to the
jurisdiction of such a court.
 
THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.


 
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS HEREOF, SinoHub, Inc., by its duly authorized representative, and the
Employee have executed this Agreement as of the date first set forth above.
 

  SINOHUB, INC.                 By:  /s/ Henry T. Cochran                
Henry T. Cochran, CEO
    (print name and title)                 EMPLOYEE:                 /s/ Tracy
Edwards           Tracy Edwards     (print name)  

 
 
 
 
7

--------------------------------------------------------------------------------


 
Appendix A




Present and Planned Business of SinoHub


The Company has three business lines: supply chain management services, VMI
(fulfillment, procurement and consignment) and electronic component sales. All
of these businesses are fully integrated into SinoHub’s SCM Platform (the
“Platform”). At the core of the Platform is SinoHub’s Web based MIS system,
SinoHub SCM™, which comprises a key part of the Company’s intellectual property.


In the future SinoHub intends to add a fourth business line, independent
electronic component distribution.  The Company is also planning to enter the
business of electronic products distribution in the future.


Prior Inventions or Copyrightable Materials
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 